Citation Nr: 0818174	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had service in the Philippine (USAFFE) from 
December 1941 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which determined that the appellant was not 
eligible for nonservice-connected pension benefits.
FINDING OF FACT

The service department verified that the appellant had 
service with the Philippine Army (USAFFE) from December 1941 
to April 1945.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits. 38 U.S.C.A. §§ 101(2), 107 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 
3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the U.S. 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the U.S. conferring rights, privileges, or benefits upon 
any person by reason of the service of such person or the 
service of any other person in the Armed Forces, except for 
specified benefits, which do not include non-service 
connected pension benefits authorized by Title 38, Chapter 15 
of the U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b) (2006).

Upon review, the appellant is not eligible for non-service 
connection pension benefits under Title 38, Chapter 15 of the 
United States Code.

The appellant has submitted an Affidavit for Philippine Army 
Personnel, showing service with the U.S. Armed Forces in the 
Far East (USAFFE) from December 1941 to April 1945.  This 
document shows active military, naval, or air service as 
described in 38 U.S.C.A. § 107 and does not satisfy the 
evidentiary requirements set out in 38 C.F.R. § 3.203(b).

In August 2006, the service department certified the 
appellant's service with the Philippine Army (USAFFE) from 
December 1941 to April 1945.  This certification is binding 
on VA such that VA has no authority to change or amend the 
finding. Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant's service does not satisfy eligibility 
requirements for entitlement to nonservice-connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  In cases such as these, where the law is dispositive, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


